Mr. PRESIDING JUSTICE CRAVEN, dissenting: I am in disagreement with the oosition reached by the majority. Section 18 of the Divorce Act (Ill. Rev. Stat. 1973, ch. 40, par. 19), under which the trial court made this award, does not require proof of special equities. Even if such equities need to be proved, there is ample evidence in the record of the defendant’s need and the plaintiffs ability to pay which supports the alimony in gross. By additional provisions of the decree, defendant was directed to pay approximately one fourth of his monthly, before-tax income toward the support of his son and his son’s horse. In addition, the defendant was ordered to keep up payments on his son’s health insurance and to pay off the balance due on the automobile granted to the plaintiff. In addition, defendant will be forced to procure furniture for his own use as plaintiff had removed the marital furniture from the home. If the home were to be sold, defendant would be forced to find another place to live. That would certainly eliminate his already depleted resources. Once the defendant’s need for alimony is established, it is incumbent on the court to examine the assets of the parties to determine from what source that alimony is best obtained. Plaintiff’s income was such that only her equity in the marital home could be used to offset defendant’s need for alimony. To reverse the decree here is contrary to the findings made explicitly and implicitly by the trial court. I find no error in the exercise of the discretion of the trial court and therefore dissent.